DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to AFCP 2.0 filed on 06/08/2021.
Claims 2, 9, and 16 have been canceled. 
Claims 1, 3-8, 10-15, and 17-20 are presented for examination.
Examiner would like to thank applicants for amending claims as discussed on a telephone interview conducted on 06/07/2021.
Response to Arguments
Applicant’s arguments/amendments, see Remarks pg. 7, filed 06/08/2021, with respect to claims 1, 8 and 15 have been fully considered and are persuasive.  The rejection of claims 1, 8, and 15 has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark M. Zylka (Reg. No. 48,518) on 06/17/2021.
The application has been amended as follows: 

perform one or more vehicle simulations;
determine one, using the one or more vehicle simulations, or more cumulative travel benefits for a group of vehicles, the one or more vehicle simulations determining expectations of vehicle wear, fuel usage, maximum driving speed, and load capacity; 
define a platoon organization to achieve at least a portion of the one or more cumulative travel benefits; 
determine a benefit distribution of the cumulative travel benefits for the platoon organization; and 
apportion the cumulative travel benefits to the group of vehicles based on the benefit distribution.
15. (Currently Amended) A method for vehicle positioning and benefit distribution in a vehicle platoon, comprising: 
	performing one or more vehicle simulations;
determining, using the one or more vehicle simulations, one or more cumulative travel benefits for a group of vehicles, the one or more vehicle simulations determining expectations of vehicle wear, fuel usage, maximum driving speed, and load capacity; 
defining a platoon organization to achieve at least a portion of the one or more cumulative travel benefits;

apportioning the cumulative travel benefits to the group of vehicles based on the benefit distribution.
Allowable Subject Matter
Claims 1, 3-8, 10-15, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1, 3-8, 10-15, and 17-20 are considered allowable since none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least: 
“a benefit determination module including instructions that when executed by the one or more processors cause the one or more processors to perform one or more vehicle simulations and to determine, using the one or more vehicle simulations, one or more cumulative travel benefits for a group of vehicles, the one or more vehicle simulations determining expectations of vehicle wear, fuel usage, maximum driving speed, and load capacity” as recited in claim 1,
“determine one, using the one or more vehicle simulations, or more cumulative travel benefits for a group of vehicles, the one or more vehicle simulations determining expectations of vehicle wear, fuel usage, maximum driving speed, and load capacity” as recited in claim 8,
“determining, using the one or more vehicle simulations, one or more cumulative travel benefits for a group of vehicles, the one or more vehicle simulations determining expectations of vehicle wear, fuel usage, maximum driving speed, and load capacity” as recited in claim 15.
The closest prior art of record Alden et al [US Publication No. 2017/0349176] discloses at the processor, a value of an average fractional fuel savings rate and a fractional fuel savings rate while participating in the platoon and an equitable distribution of the fuel economy improvement value for the vehicle platoon are calculated par [0005], the processor also receives a vehicle characteristic of a first and at least one second vehicle from the at least one remote system, based on the vehicle characteristics, a driving order of the first vehicle with respect to the at least one second vehicle is selected, in response to the selected driving order, a control action is automatically executed to move the first vehicle into the selected driving order with the at least one second vehicle par [0006], the processor at the vehicle or the server may perform simulation and measurements to quantify the relative fuel economy improvements as vehicles enter and leave the platoon… the processor may maintain a summary of past platoon configurations and associated fuel economy improvement for empirically providing a new platoon par [0019], fuel economy values for the vehicles before and after entering the platoon par [0044].  However, the examiner has found that the distinct feature of the applicant's claimed invention over the prior art is the explicit claiming of the aforementioned limitations in combination with all the other limitations as specified in independent claims “a benefit determination module including instructions that when executed by the one or more processors cause the one or more processors to perform one or more vehicle simulations and to determine, using the one or more vehicle simulations, one or more cumulative travel benefits for a group of vehicles, the one or more vehicle simulations determining expectations of vehicle wear, fuel usage, maximum driving speed, and load capacity” as recited in claim 1, “determine one, using the one or more vehicle simulations, or more cumulative travel benefits .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


KIBROM K. GEBRESILASSIE
Primary Examiner
Art Unit 2129



/KIBROM K GEBRESILASSIE/             Primary Examiner, Art Unit 2129                                                                                                                                                                                           	06/17/2021